DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 04/12/2021 have been fully considered but they are not persuasive.  
Applicant argues “Middleton does not teach an inner layer of CPET in direct contact with a layer of APET, and neither does Schmitz” (Page 8, bottom three lines 3-2 from the bottom). 
However, examiner respectfully disagrees.
Middleton discloses an embodiment for a tray having two layers and Schmitz discloses an embodiment for a container having three layers, i.e., outer layer, intermediate layer and inner layer and materials of each layer. One having ordinary skill in the art can pick the desired number of layers and material of each layer satisfying a user specific application such as heat resistance of a container material for a hot food, chemical resistance of the container material to food seasoning components of the hot food and structural strength of the container material to hold the food weight without deforming the container structure or tearing apart the container material spilling of the food. In addition, Deng (US 2010/0221391) discloses a food package suiting a user specific application such as having the APET material on top of the CPET material.
Therefore, examiner maintains his position.

Applicant argues “Schmitz teaches a multi-layer container with oxygen-scavenging properties in a middle or intermediate layer, which results in a container hat has zero oxygen permeation for more than three years.” (Page 8, bottom three lines through Page 9, line 1) and “The middle layer contains at rd paragraph) and “Schmitz’s layer structure would require the removal of the middle layer to arrive at the claimed invention. One of skill in the art would not be motivated to remove the middle layer of Schmitz because to do so would render the container unsatisfactory for its intended purpose of zero oxygen permeation.” (Page 9, 4th paragraph, lines 1-4).
However, examiner respectfully disagrees.
Schmitz discloses an embodiment for a container having three layers, i.e., outer layer, intermediate layer and inner layer and materials of each layer. One having ordinary skill in the art would decide the desired number of layers and related material for each layer suiting a user specific application such as a single layer container made of a single material suiting a heat resistance, chemical resistance or a structural strength, dual layered container made of two materials suiting at least two properties among a heat resistance, a chemical resistance and a structural strength, or a triple layered container made of three materials suiting all three properties of a heat resistance, chemical resistance and a structural strength.
Therefore, examiner maintains his position.

Applicant argues “APET cannot be the claimed thermoplastic copolyester (TPC). None of the additional secondary references are cited to remedy the defect in the teachings of Schmitz in the present combination of references.” (Page 10, lines 12-14).
However, examiner respectfully disagrees.
Asthana (US 2013/0206636) discloses a heat resistant food container having a coating of the thermoplastic copolyester composition.
.

Specification
The amendments to the specification filed on 04/12/2021 is accepted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Middleton (US 8,613,612) in view of Schmitz (US 9,340,316), Deng (US 2010/0221391), Asthana (US 2013/0206636) and Akkapeddi (US 8,802,207).

Examiner’s Conventions: 	
For example, C25:1-2 means column 25 at lines 1-2, C25:1 means column 25 at line 1, P23:16 means paragraph 23 at line 16, PgP-23:16 means PGPUB Paragraph 23 at line 16, and Pg23:16-18 means page 23 at lines 16-18, and Figs. 1&3 or Figs. 1,3 means Fig. 1 and Fig. 3, c1:1 means claim 1 at line 1, and PGPUB: P12:2-1 from bottom means PGPUB discloses in paragraph 12 at lines 2-1 from the bottom of the paragraph, Alexander: means Alexander teaches or discloses.

Regarding Claim 1, Middleton discloses 
A microwave reheating container (the lid 336 in engagement with the tray 332; C24:65-66, Figs. 29-30

    PNG
    media_image1.png
    213
    393
    media_image1.png
    Greyscale
    
    PNG
    media_image2.png
    299
    307
    media_image2.png
    Greyscale
), comprising:

a base (tray 332; C24:65-66, Figs. 29-30 [made of] plastic; C12:13) having a generally concave upward configuration (as graphically disclosed in Fig. 29) with a bottom (376; Fig. 29) and at least one side wall (tray's sidewalls 378; C25:11, Fig. 30) defining a base rim (a partially encapsulated paperboard flange 362; C25:6-7, Fig. 30);

a cover (lid 336; C24:65-66, Figs. 29-30 [made of] a thermoformed plastic; C38:53) having a cover rim (encapsulated rim 334; Fig. 30), said cover rim having a size and shape (the dimensions and 
outline of the “Lid Rim”; Fig. 30) mating (as assembled in Figs. 29-20) to said base rim;

wherein said base and said cover together define a heating chamber (the cavity for the “material in the container”; C26:12. Fig. 29); 

wherein said base is formed of a base core (a film 374 in which may extend along the interior of the tray's sidewalls 378; Col. 25, lines 10-11 [and] the film covers the bottom 376 of the tray; Col. 25, lines 11-12 wherein the spec discloses a base core 26 in Fig. 3 covering the whole inner surface of a container) 

and a thermoplastic copolymer (TPC) (a polymer film; Col. 35, lines 61 wherein a polymer film is thermoplastic and is a copolymer) base coating (coating; Col. 11, line 9) overmolded (laminated; Col. 35, line 61) to an exterior surface (the external surface of “two sides of the substrate”; Col. 35, line 62) of said base core; and

wherein said cover is formed of a cover core (a thermoformed plastic; C38:53 wherein the right hatched material of “336” wherein the right hatched material of “336” is same as the right hatched material of “tray 332”; Figs. 29-30) 

and a TPC (a polymer film; Col. 35, lines 61 wherein a polymer film is thermoplastic and is a copolymer) cover coating (coating; Col. 11, line 9) overmolded (laminated; Col. 35, line 61) to an exterior surface (t the external surface of “two sides of the substrate”; Col. 35, line 62 [of] the “lid 336”) of said cover core;

Middleton discloses “a base core” as mapped above, but is silent regarding
a base mold core having an inner layer being crystalline polyethylene terephthalate (CPET) forming a crystalized thermoplastic raw material (TRM) interior food contact surface in direct contact with an outer layer of amorphous polyethylene terephthalate (APET), and a thermoplastic copolyester (TPC) base coating overmolded to an exterior surface of said base core; and 

a cover mold core having an inner layer being CPET forming a crystallized TRM interior food contact surface in direct contact with an outer layer of APET,

wherein the TPC cover coating comprises polyethylene terephthalate monomers.

	However, Schmitz discloses, in the analogous field for “at least one of the inner layers of the multi-layer contain is comprised of a crystalline poly (ethylene terephthalate) CPET polymer material” (Col. 11, lines 61-64), 
mold (stretch blow molded; C11:10) core (the bottom of “CPET multi-layer containers having high heat resistance as high as desired, such as 260o F”; Col. 11, lines 66 through Col. 12, line 1) having an inner layer (the layer containing “hot fill”; Col. 12, line 5) being crystalline polyethylene terephthalate (CPET) (a crystalline poly(ethylene terephthalate) CPET; Col. 11, lines 62-63) forming a crystalized thermoplastic raw material (TRM) (The multilayered material thermoformed into a multi-layer container; Col. 11, lines 9-11) interior food contact surface (an inner surface of the layer containing “hot fill”; Col. 12, line 5) 
an outer layer (APET in the outer layer but having low heat resistance; Col. 12, lines 7-8) of amorphous polyethylene terephthalate (APET) (APET; Col. 12, line 7 wherein the ambient air temperature is lower than the temperature of “hot fill”; Col. 12, line 5 contained in a multi-layer container), and a thermoplastic copolyester (TPC) base coating overmolded to an exterior surface of said base core; and 

a cover mold core (“bottle cap”; Col. 11, line 49 [of] “CPET multi-layer containers”; Col. 11, lines 66 through Col. 12, line 1) having an inner layer (the layer containing “hot fill”; Col. 12, line 5 [of] “bottle cap”; Col. 11, line 49) being CPET  (a crystalline poly(ethylene terephthalate) CPET; Col. 11, lines 62-63 [of] “bottle cap”; Col. 11, line 49) forming a crystallized TRM (The multilayered material thermoformed into a multi-layer container; Col. 11, lines 9-11 [of] “bottle cap”; Col. 11, line 49) interior food contact surface (an inner surface of the layer containing “hot fill”; Col. 12, line 5 [of] “bottle cap”; Col. 11, line 49) 
 an outer layer (APET in the outer layer but having low heat resistance;  Col. 12, lines 7-8) of APET (APET;  Col. 12, lines 7-8 [of] the “lid 336” wherein the ambient air temperature is lower than the temperature of “hot fill”; Col. 12, line 5),

wherein the TPC cover coating comprises polyethylene terephthalate monomers.

	The advantage of using Schmitz’ CPET multi-layer containers having high heat resistance as high as desired, such as 260o F is to provide a food safety and a structural strength of a food container sustaining a cyclic thermal impact by repeatedly loading hot food in the container.
 by replacing Middleton’s film 374 extending along the interior of the tray's sidewalls 378 without increased thermal resistance by Schmitz’ CPET multi-layer containers having high heat resistance as high as desired, such as 260o F in order to provide a food safety and a structural strength of a food container sustaining a cyclic thermal impact by repeatedly loading hot food in the container resulting in the longevity of the food container and improved availability of the food container.

Middleton discloses “a base core” as mapped above, but Middleton in view of Schmitz is silent regarding
an inner layer being crystalline polyethylene terephthalate (CPET) in direct contact with an outer layer of amorphous polyethylene terephthalate (APET)

and a thermoplastic copolyester (TPC) base coating overmolded to an exterior surface of said base core; and  

wherein the TPC cover coating comprises polyethylene terephthalate monomers.

	However Deng discloses, in the analogous field for “A container which is suitable for use either in a microwave oven” (P6:1-2)
an inner layer being crystalline polyethylene terephthalate (CPET) (an APET/CPET tray (a composite material having an amorphous polyethylene terephthalate layer on top of a crystalline polyethylene terephthalate layer); P6:3-6) in direct contact with an outer layer of amorphous polyethylene terephthalate (APET)

	The advantage of using Deng’s APET/CPET tray (a composite material having an amorphous polyethylene terephthalate layer on top of a crystalline polyethylene terephthalate layer) is to produce a microwavable container with food safety and heat resistant.
 Deng’s APET/CPET tray in order to produce a microwavable container with food safety and heat resistant without having an unnecessary layer.

Middleton discloses “a base core” as mapped above, but Middleton in view of Schmitz and Deng is silent regarding
and a thermoplastic copolyester (TPC) base coating overmolded to an exterior surface of said base core; and  
wherein the TPC cover coating comprises polyethylene terephthalate monomers.

	However, Asthana discloses, in the analogous field for “the thermoplastic copolyester composition molded into useful articles such as heat resistant containers” (P43:1-3),
and a thermoplastic copolyester (TPC) (the thermoplastic copolyester composition; P43:1-2) base (the surface of “food containers; P43:26) coating (a coating, such as protective coatings; P43:22) overmolded (molded; P43:2) to an exterior surface (the inner bottom surface of “food containers; P43:26) of said base core (the bottom of “food containers; P43:26); and  

	The advantage of using Asthana’s thermoplastic copolyester (TPC) composition molded into useful articles such as heat resistant food containers is to make use of the known properties of the TPC such as moldable characteristics into useful articles, good strength, toughness, high gloss, and solvent resistance, utility in a wide range of applications (P2:1-7) and a coating, such as protective coatings.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Middleton in view of Schmitz and Deng with Asthana by applying Asthana’s thermoplastic copolyester (TPC) composition on Middleton’s a desired area of a plastic tray 332 in order to make use of the known properties of the TPC suiting a user specific application such as increasing heat-resistance, strength, toughness and solvent resistance as a food container.     

but Middleton in view of Schmitz, Deng and Asthana is silent regarding

wherein the TPC cover coating comprises polyethylene terephthalate monomers.

However, Akkapeddi discloses, in the technical field for “The food or beverage container particularly suitable for heat-set, hot-fillable jars useful for packaging long-shelf life foods” (Col. 2, line 43-45),
wherein the TPC cover coating (The film of the container of any suitable thickness (such as, for example, 0.001 mm to 0.1 mm in thickness); Col. 9,lines 51-53 [made of] a polymer composition comprising e.g. the oxygen scavenging catalyst including polymerizing one or more monomers or pre-polymers in the presence of a catalyst or catalyst precursor”; Col. 2, lines 61-65) comprises polyethylene terephthalate monomers (“PET” “monomers or pre-polymers” from the recitation “the one or more monomers or pre-polymers may include, for example, polyesters (including but not limited to polyethylene terephthalate (PET)”; Col. 3, lines 16-20).

	The advantage of using Akkapeddi’s “film of the container comprising a polymer composition comprising e.g. the oxygen scavenging catalyst including polymerizing one or more monomers or pre-polymers in the presence of a catalyst or catalyst precursor” is for “the food or beverage container” to “have a wall comprising the polymer composition with dispersed nanoparticles of the oxygen scavenging catalyst and a separate closure comprising a hydrogen generating material” and heat the polymer to a molten state and then be, conventionally, molded/forged inside the associated molds having a desired container shape.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Middleton in view of Schmitz, Deng and Asthana with Akkapeddi by applying Akkapeddi’s “film of the container comprising a polymer composition comprising e.g. the oxygen scavenging catalyst including polymerizing one or more monomers or pre-polymers in the presence of a catalyst or catalyst precursor” on Schmitz’s “APET monolayer container” in order not only for “the food or 

Regarding Claim 4, Middleton in view of Schmitz, Deng, Asthana and Akkapeddi discloses 
said cover (Middleton: 336; Fig. 30) includes a peripheral groove (Middleton: the groove of “encapsulated rim 334; Fig. 30), and a sealing ring (Middleton: polymer 364; Fig. 30 inside “334”) is mounted in said peripheral groove, said sealing ring contacting said base (Middleton: 332; Fig. 30) when said cover is resting upon said base.

	Regarding Claim 6, Middleton in view of Schmitz, Deng, Asthana and Akkapeddi discloses
said base core (Schmitz: the bottom of “CPET multi-layer containers having high heat resistance as high as desired, such as 260o F”; Col. 11, lines 66 through Col. 12, line 1) is a monolithic structure extending (Schmitz: “CPET layer” of “CPET multi-layer containers having high heat resistance as high as desired, such as 260o F”; Col. 11, lines 66 through Col. 12, line 1) across said base rim (Middleton: a partially encapsulated paperboard flange 362; C25:6-7, Fig. 30), and further including a base core flange (Middleton: paperboard flange 362; Fig. 30) extending downward (Middleton-Fig.14: the tapered downward shape of “244”; Fig. 14)  from the outer edge (Middleton-Fig.14: 244; Fig. 14) of said base rim (Middleton-Fig.14: 242; Fig. 14); 

said cover core (Schmitz: “bottle cap”; Col. 11, line 49 [of] “CPET multi-layer containers”; Col. 11, lines 66 through Col. 12, line 1) is a monolithic structure (Schmitz: “CPET layer” of “CPET multi-layer containers having high heat resistance as high as desired, such as 260o F”; Col. 11, lines 66 through Col. 12, line 1) extending across said cover rim (Middleton: encapsulated rim 334; Fig. 30), and further including a cover core flange extending upward (Vovan: the upward end of “186”; Fig. 20) from the outer edge of said cover rim; 

whereby food (MPEP 2115) in said heating chamber does not contact said TPC base coating (Schmitz: APET in the outer layer but having low heat resistance;  Col. 12, lines 7-8 [in view of] Akkapeddi: The film of the container of any suitable thickness (such as, for example, 0.001 mm to 0.1 mm in thickness); Col. 9,lines 51-53 [made of] a polymer composition comprising e.g. the oxygen scavenging catalyst including polymerizing one or more monomers or pre-polymers in the presence of a catalyst or catalyst precursor”; Col. 2, lines 61-65) or TPC cover coating (Schmitz: APET in the outer layer but having low heat resistance;  Col. 12, lines 7-8  [in view of] Akkapeddi: The film of the container of any suitable thickness (such as, for example, 0.001 mm to 0.1 mm in thickness); Col. 9,lines 51-53 [made of] a polymer composition comprising e.g. the oxygen scavenging catalyst including polymerizing one or more monomers or pre-polymers in the presence of a catalyst or catalyst precursor”; Col. 2, lines 61-65).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Middleton (US 8,613,612) in view of Schmitz (US 9,340,316), Deng (US 2010/0221391), Asthana (US 2013/0206636) and Akkapeddi (US 8,802,207) as applied to claim 1 above, and further in view of Vovan (US 2009/0120937).

Regarding Claim 3, Middleton in view of Schmitz, Deng, Asthana and Akkapeddi discloses 
said base core (Schmitz: the bottom of “CPET multi-layer containers having high heat resistance as high as desired, such as 260o F”; Col. 11, lines 66 through Col. 12, line 1) is a monolithic structure (Schmitz: “CPET layer” of “CPET multi-layer containers having high heat resistance as high as desired, such as 260o F”; Col. 11, lines 66 through Col. 12, line 1) extending across said base rim (Middleton: a partially encapsulated paperboard flange 362; C25:6-7, Fig. 30), and further including a base core flange (Middleton: paperboard flange 362; Fig. 30) 

said cover core (Schmitz: “bottle cap”; Col. 11, line 49 [of] “CPET multi-layer containers”; Col. 11, lines 66 through Col. 12, line 1) is a monolithic structure (Schmitz: “CPET layer” of “CPET multi-layer containers having high heat resistance as high as desired, such as 260o F”; Col. 11, lines 66 through Col. 12, line 1) (Middleton: encapsulated rim 334; Fig. 30), and further including a cover core flange (Lid Rim; Fig. 30 above) 
from the outer edge of said cover rim;

whereby food (MPEP 2115) in said heating chamber does not contact said TPC base coating (Schmitz: APET in the outer layer but having low heat resistance;  Col. 12, lines 7-8 [in view of] Akkapeddi: The film of the container of any suitable thickness (such as, for example, 0.001 mm to 0.1 mm in thickness); Col. 9,lines 51-53 [made of] a polymer composition comprising e.g. the oxygen scavenging catalyst including polymerizing one or more monomers or pre-polymers in the presence of a catalyst or catalyst precursor”; Col. 2, lines 61-65) or TPC cover coating (Schmitz: APET in the outer layer but having low heat resistance;  Col. 12, lines 7-8  [in view of] Akkapeddi: The film of the container of any suitable thickness (such as, for example, 0.001 mm to 0.1 mm in thickness); Col. 9,lines 51-53 [made of] a polymer composition comprising e.g. the oxygen scavenging catalyst including polymerizing one or more monomers or pre-polymers in the presence of a catalyst or catalyst precursor”; Col. 2, lines 61-65).

	Middleton discloses “a base core flange” and “a cover core flange” as mapped above, but Middleton in view of Schmitz, Deng, Asthana and Akkapeddi is silent regarding
a base core flange extending downward from the outer edge of said base rim;	
a cover core flange extending upward from the outer edge of said cover rim

	However Middleton-Fig.14 discloses, in the analogous field for “a cross-sectional view of another embodiment of a partially encapsulated tray flange” (Fig. 14

    PNG
    media_image3.png
    433
    449
    media_image3.png
    Greyscale
   
    PNG
    media_image4.png
    339
    368
    media_image4.png
    Greyscale
),
a base core flange (246; Fig. 14) extending downward (the tapered downward shape of “244”; Fig. 14) from the outer edge (244; Fig. 14) of said base rim (242; Fig. 14);	

	The advantage of using Middleton-Fig.14’s downward-bent outer edge of a flange is to increase the well-known moment of inertia of a structure to reduce the structural stress of a material resulting in increased structural stability.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Middleton in view of Schmitz, Deng, Asthana and Akkapeddi with Middleton-Fig.14 by replacing Middleton’s flat flange with Middleton-Fig.14’s downward-bent outer edge of a flange in order to increase the well-known moment of inertia of a structure to reduce the structural stress of a material resulting in increased structural stability.

	Middleton discloses “a cover core flange” as mapped above, but Middleton in view of Schmitz, Deng, Asthana and Akkapeddi is silent regarding
a cover core flange extending upward from the outer edge of said cover rim

	However, Vovan discloses, in the analogous field for “Double Ribbed Secure Container” (title, Fig. 20

    PNG
    media_image5.png
    420
    528
    media_image5.png
    Greyscale
).
a cover core flange (186; Fig. 20) extending upward (the upward end of “186”; Fig. 20)

	The advantage of using Vovan’s upward-bent outer edge of a flange is to provide a hook/latch/lock functionality and increase the structural strength of the integrated parts.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Middleton in view of Schmitz, Deng, Asthana, Akkapeddi and Middleton-Fig.14 with Vovan by replacing Middleton’s downward-bent flange with Vovan’s upward-bent outer edge of a flange in order to provide a hook/latch/lock functionality and increase the structural strength of the integrated parts.

Claims 7, 9-10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Middleton (US 8,613,612) in view of Schmitz (US 9,340,316), Deng (US 2010/0221391), Asthana (US 2013/0206636) and Akkapeddi (US 8,802,207) as applied to claim 4 above, and further in view of Vovan (US 2009/0120937).

Regarding Claim 7, Middleton in view of Schmitz, Deng, Asthana and Akkapeddi discloses 
said cover (Middleton: lid 336; C24:65-66, Figs. 29-30)
said base (Middleton: tray 332; C24:65-66, Figs. 29-30)

Middleton discloses “said cover” and “said base” as mapped above, but Middleton in view of Schmitz, Deng, Asthana and Akkapeddi is silent regarding
further including at least one locking clip mounted to said cover, each said at least one locking clip having a latch portion extending downward beyond said cover rim, and may be is selectively engaged to said base for securing said cover to said base.

	However, Vovan discloses, in the analogous field for “Double Ribbed Secure Container” (title, Fig. 20),
further including at least one locking clip (Vovan: a largely radially-outwardly projecting latch 186) mounted to said cover (a cover or lid 14, Fig.1

    PNG
    media_image6.png
    790
    565
    media_image6.png
    Greyscale
), each said at least one locking clip having a latch portion (Vovan: a largely radially-outwardly projecting latch 186) extending downward beyond said cover rim (Middleton: encapsulated rim 334; Fig. 30), and may be is selectively engaged to said base (a base 12) for securing said cover to said base.

	The advantage of using Vovan’s lid 14 having a latch 186 is to prevent food from spilling out of a container.


Regarding Claim 9, Middleton in view of Schmitz, Deng, Asthana, Akkapeddi and Vovan discloses 
said base core (Schmitz: the bottom of “CPET multi-layer containers having high heat resistance as high as desired, such as 260o F”; Col. 11, lines 66 through Col. 12, line 1) is a monolithic structure (Schmitz: “CPET layer” of “CPET multi-layer containers having high heat resistance as high as desired, such as 260o F”; Col. 11, lines 66 through Col. 12, line 1) extending across said base rim (Middleton: a partially encapsulated paperboard flange 362; C25:6-7, Fig. 30), and further including a base core flange (Middleton-Fig.14: 246; Fig. 14)  extending downward (Middleton-Fig.14: the tapered downward shape of “244”; Fig. 14) from the outer edge (Middleton-Fig.14: 244; Fig. 14)  of said base rim (Middleton-Fig.14: 242; Fig. 14); 

said cover core (Schmitz: “bottle cap”; Col. 11, line 49 [of] “CPET multi-layer containers”; Col. 11, lines 66 through Col. 12, line 1) is a monolithic structure (Schmitz: “CPET layer” of “CPET multi-layer containers having high heat resistance as high as desired, such as 260o F”; Col. 11, lines 66 through Col. 12, line 1) extending across said cover rim (Middleton: encapsulated rim 334; Fig. 30), and further including a cover core flange (Vovan: 186; Fig. 20) extending upward (Vovan: the upward end of “186”; Fig. 20) from the outer edge of said cover rim; 

whereby food (MPEP 2115) in said heating chamber does not contact said TPC base coating (Schmitz: APET in the outer layer but having low heat resistance;  Col. 12, lines 7-8 [in view of] Akkapeddi: The film of the container of any suitable thickness (such as, for example, 0.001 mm to 0.1 mm in thickness); Col. 9,lines 51-53 [made of] a polymer composition comprising e.g. the oxygen scavenging catalyst including polymerizing one or more monomers or pre-polymers in the presence of a catalyst or catalyst precursor”; Col. 2, lines 61-65) or TPC cover coating (Schmitz: APET in the outer layer but having low heat resistance;  Col. 12, lines 7-8  [in view of] Akkapeddi: The film of the container of any suitable thickness (such as, for example, 0.001 mm to 0.1 mm in thickness); Col. 9,lines 51-53 [made of] a polymer composition comprising e.g. the oxygen scavenging catalyst including polymerizing one or more monomers or pre-polymers in the presence of a catalyst or catalyst precursor”; Col. 2, lines 61-65).

Regarding Claim 10, Middleton in view of Schmitz, Deng, Asthana, Akkapeddi and Vovan discloses 
each said at least one locking clip (Vovan: a largely radially-outwardly projecting latch 186; Fig. 20) further includes a mounting latch portion (Vovan: the tip of “a largely radially-outwardly projecting latch 186”; Fig. 20) within the periphery of said cover (Vovan: a cover or lid 14, Fig.1), and wherein said mounting latch portion is pivotally (186A; Fig. 20) connected to said cover.

Regarding Claim 12, Middleton in view of Schmitz, Deng, Asthana, Akkapeddi and Vovan discloses 
said base core (Schmitz: the bottom of “CPET multi-layer containers having high heat resistance as high as desired, such as 260o F”; Col. 11, lines 66 through Col. 12, line 1) is a monolithic structure (Schmitz: “CPET layer” of “CPET multi-layer containers having high heat resistance as high as desired, such as 260o F”; Col. 11, lines 66 through Col. 12, line 1) extending across said base rim (Middleton: a partially encapsulated paperboard flange 362; C25:6-7, Fig. 30), and further including a base core flange (Middleton: paperboard flange 362; Fig. 30) extending (Middleton-Fig.14: the tapered downward shape of “244”; Fig. 14) from the outer edge (Middleton-Fig.14: 244; Fig. 14)  of said base rim (Middleton-Fig.14: 242; Fig. 14); 

said cover core (Schmitz: “bottle cap”; Col. 11, line 49 [of] “CPET multi-layer containers”; Col. 11, lines 66 through Col. 12, line 1) is a monolithic structure (Schmitz: “CPET layer” of “CPET multi-layer containers having high heat resistance as high as desired, such as 260o F”; Col. 11, lines 66 through Col. 12, line 1) (Middleton: encapsulated rim 334; Fig. 30), and further including a cover core flange (Vovan: 186; Fig. 20) extending upward (Vovan: the upward end of “186”; Fig. 20) from the outer edge of said cover rim; 

whereby food (MPEP 2115) in said heating chamber does not contact said TPC base coating (Schmitz: APET in the outer layer but having low heat resistance;  Col. 12, lines 7-8 [in view of] Akkapeddi: The film of the container of any suitable thickness (such as, for example, 0.001 mm to 0.1 mm in thickness); Col. 9,lines 51-53 [made of] a polymer composition comprising e.g. the oxygen scavenging catalyst including polymerizing one or more monomers or pre-polymers in the presence of a catalyst or catalyst precursor”; Col. 2, lines 61-65) or TPC cover coating (Schmitz: APET in the outer layer but having low heat resistance;  Col. 12, lines 7-8  [in view of] Akkapeddi: The film of the container of any suitable thickness (such as, for example, 0.001 mm to 0.1 mm in thickness); Col. 9,lines 51-53 [made of] a polymer composition comprising e.g. the oxygen scavenging catalyst including polymerizing one or more monomers or pre-polymers in the presence of a catalyst or catalyst precursor”; Col. 2, lines 61-65).

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Middleton (US 8,613,612) in view of Schmitz (US 9,340,316), Deng (US 2010/0221391), Asthana (US 2013/0206636), Akkapeddi (US 8,802,207) and Vovan (US 2009/0120937) as applied to claim 10 above, and further in view of Sims (US 2016/0000245).

Regarding Claim 13, Middleton in view of Schmitz, Deng, Asthana, Akkapeddi and Vovan discloses 
said mounting latch portion (Vovan: the tip of “a largely radially-outwardly projecting latch 186”; Fig. 20) 

Vovan discloses “said at least one locking clip” as mapped above, but Middleton in view of Schmitz, Deng, Asthana, Akkapeddi and Vovan is silent regarding

Vovan: a largely radially-outwardly projecting latch 186) includes a vent prong extending downwardly at a position radially outward of a pivot point of said at least one locking clip; 

said cover including a vent aperture extending therethough at a position just beneath the vent prong and sized to sealingly receive the vent prong whereby pivoting of said at least one locking clip in opposite directions will cause said vent prong to respectively enter or exit said vent aperture.

However Sims discloses, in the technical field for “Lockable Beverage Container Closure” (title, Fig. 12

    PNG
    media_image7.png
    654
    537
    media_image7.png
    Greyscale
), 
said at least one locking clip  (The lid 10 has a dual-locking mechanism; Para. 39, line 1, Fig. 12) includes a vent prong (a vent hole plug 114; Para. 38, lines 2-3, Fig. 12) extending downwardly (the downward shape of “a vent hole plug 114”; Para. 38, lines 2-3, Fig. 12) at a position radially (the radial distance of “a vent hole plug 114”; Para. 38, lines 2-3, Fig. 12 [from] the hinge mechanism 13; Fig. 13) outward of a pivot point (a hinge mechanism 13; Para. 36, line 2, Fig. 13) of said at least one locking clip; 

said cover (the lid cover; Para. 36, line 1, Fig. 12) including a vent aperture (a vent hole 66; Para. 34, lines 10-11, Fig. 12) extending therethough at a position (the position mating “a vent hole plug 114”; Para. 38, lines 2-3, Fig. 12) just beneath the vent prong and sized to sealingly receive the vent prong whereby pivoting of said at least one locking clip in opposite directions will cause said vent prong to respectively enter or exit said vent aperture (“66” and “114” designed to do the functional limitations).

	The advantage of using Sims’ pair of a vent hole plug 114 and a vent hole 66 is to make an integrated lid integrating the prior art lids those are typically of one of three types of a solid unitary lid, a unitary construction including one or more unobstructed apertures in the lid and one or more apertures in the lid through which the liquid may exit the vessel and a means for selectively opening and closing the apertures.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Middleton in view of Schmitz, Deng, Asthana, Akkapeddi and Vovan with Sims by adding Sims’ pair of a vent hole plug 114 and a vent hole 66 to Middleton’s lid 336 in order to make an integrated lid integrating the prior art lids those are typically of one of three types of a solid unitary lid, a unitary construction including one or more unobstructed apertures in the lid and one or more apertures in the lid through which the liquid may exit the vessel and a means for selectively opening and closing the apertures because both Middleton and Sims has necessity to flow the liquid food with more controlled manner.

Regarding Claim 15, Middleton in view of Schmitz, Deng, Asthana, Akkapeddi, Vovan and Sims discloses 
said base core (Schmitz: the bottom of “CPET multi-layer containers having high heat resistance as high as desired, such as 260o F”; Col. 11, lines 66 through Col. 12, line 1) is a monolithic structure (Schmitz: “CPET layer” of “CPET multi-layer containers having high heat resistance as high as desired, such as 260o F”; Col. 11, lines 66 through Col. 12, line 1) extending across said base rim (Middleton: a partially encapsulated paperboard flange 362; C25:6-7, Fig. 30), and further including a base core flange (Middleton: paperboard flange 362; Fig. 30) extending (Middleton-Fig.14: the tapered downward shape of “244”; Fig. 14) from the outer edge (Middleton-Fig.14: 244; Fig. 14)  of said base rim (Middleton-Fig.14: 242; Fig. 14); 

said cover core (Schmitz: “bottle cap”; Col. 11, line 49 [of] “CPET multi-layer containers”; Col. 11, lines 66 through Col. 12, line 1) is a monolithic structure (Schmitz: “CPET layer” of “CPET multi-layer containers having high heat resistance as high as desired, such as 260o F”; Col. 11, lines 66 through Col. 12, line 1) extending across said cover rim (Middleton: encapsulated rim 334; Fig. 30), and further including a cover core flange (Vovan: 186; Fig. 20) extending upward (Vovan: the upward end of “186”; Fig. 20)  from the outer edge of said cover rim; 

whereby food (MPEP 2115) in said heating chamber does not contact said TPC base coating (Schmitz: APET in the outer layer but having low heat resistance;  Col. 12, lines 7-8 [in view of] Akkapeddi: The film of the container of any suitable thickness (such as, for example, 0.001 mm to 0.1 mm in thickness); Col. 9,lines 51-53 [made of] a polymer composition comprising e.g. the oxygen scavenging catalyst including polymerizing one or more monomers or pre-polymers in the presence of a catalyst or catalyst precursor”; Col. 2, lines 61-65) or TPC cover coating (Schmitz: APET in the outer layer but having low heat resistance;  Col. 12, lines 7-8  [in view of] Akkapeddi: The film of the container of any suitable thickness (such as, for example, 0.001 mm to 0.1 mm in thickness); Col. 9,lines 51-53 [made of] a polymer composition comprising e.g. the oxygen scavenging catalyst including polymerizing one or more monomers or pre-polymers in the presence of a catalyst or catalyst precursor”; Col. 2, lines 61-65).


Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Middleton (US 8,613,612) in view of Schmitz (US 9,340,316), Asthana (US 2013/0206636) and Vovan (US 2009/0120937).

Regarding Claim 16, Middleton discloses 
A microwave reheating container (the lid 336 in engagement with the tray 332; C24:65-66, Figs. 29-30

    PNG
    media_image1.png
    213
    393
    media_image1.png
    Greyscale
    
    PNG
    media_image2.png
    299
    307
    media_image2.png
    Greyscale
), comprising:

a base (tray 332; C24:65-66, Figs. 29-30 [made of] plastic; C12:13) having a generally concave upward configuration (as graphically disclosed in Fig. 29) with a bottom (376; Fig. 29) and at least one side wall (tray's sidewalls 378; C25:11, Fig. 30) defining a base rim (a partially encapsulated paperboard flange 362; C25:6-7, Fig. 30);

a cover (lid 336; C24:65-66, Figs. 29-30 [made of] a thermoformed plastic; C38:53) having a cover rim (encapsulated rim 334; Fig. 30), said cover rim having a size and shape (the dimensions and 
outline of the “Lid Rim”; Fig. 30) mating (as assembled in Figs. 29-20) to said base rim;

said base being formed of a base core (a film 374 in which may extend along the interior of the tray's sidewalls 378; Col. 25, lines 10-11 [and] the film covers the bottom 376 of the tray; Col. 25, lines 11-12 wherein the spec discloses a base core 26 in Fig. 3 covering the whole inner surface of a container) 

said cover being formed of a cover core (a thermoformed plastic; C38:53 wherein the right hatched material of “336” wherein the right hatched material of “336” is same as the right hatched material of “tray 332”; Figs. 29-30) 

(the structure of “film 374”; Fig. 30) extending across said base rim, and further including 


	Middle ton discloses “a base core” and “a cover core” as mapped above, but is silent regarding

a base core having a crystalized thermoplastic raw material (TRM) interior food contact surface, and a thermoplastic copolyester (TPC) base coating overmolded to an exterior surface of said base core that is defined by a layer of amorphous polyethylene terephthalate (APET); 

a cover core having a crystalized TRM interior food contact surface, and a TPC cover coating overmolded to an exterior surface of said cover core;

wherein said base core is a monolithic structure (Schmitz: “CPET layer” of “CPET multi-layer containers having high heat resistance as high as desired, such as 260o F”; Col. 11, lines 66 through Col. 12, line 1) extending across said base rim, and further including a base core flange (paperboard flange 362; Fig. 30) 
 extending downward from the outer edge of said base rim; said cover core is a monolithic structure (Schmitz: “CPET layer” of “CPET multi-layer containers having high heat resistance as high as desired, such as 260o F”; Col. 11, lines 66 through Col. 12, line 1) extending across said cover rim, and further including a cover core flange extending upward from the outer edge of said cover rim;

whereby food in a heating chamber defined by the base and cover does not contact said TPC base coating or TPC cover coating.

	However, Schmitz discloses, in the analogous field for “at least one of the inner layers of the multi-layer contain is comprised of a crystalline poly (ethylene terephthalate) CPET polymer material” (Col. 11, lines 61-64), 
(the concave inner of “CPET multi-layer containers having high heat resistance as high as desired, such as 260o F”; Col. 11, lines 66 through Col. 12, line 1) having a crystalized thermoplastic raw material (TRM) (a crystalline poly(ethylene terephthalate) CPET; Col. 11, lines 62-63 [of] The multilayered material thermoformed into a multi-layer container; Col. 11, lines 9-11) interior food contact surface (an inner surface of the layer containing “hot fill”; Col. 12, line 5), and a thermoplastic (TPC) base coating (APET in the outer layer but having low heat resistance;  Col. 12, lines 7-8) overmolded (forming multi-layers) to an exterior surface (the convex-outer surface of “CPET multi-layer containers having high heat resistance as high as desired, such as 260o F”; Col. 11, lines 66 through Col. 12, line 1) of said base core that is defined by a layer (the layer thickness of “APET in the outer layer but having low heat resistance”;  Col. 12, lines 7-8) of amorphous polyethylene terephthalate (APET) (APET in the outer layer but having low heat resistance;  Col. 12, lines 7-8); 

a cover core (the bottom surface of “cap”; Col. 11, line 49 [of] “CPET multi-layer containers”; Col. 11, lines 66 through Col. 12, line 1) having a crystallized TRM (a crystalline poly(ethylene terephthalate) CPET; Col. 11, lines 62-63 [of] “cap”; Col. 11, line 49 [of] The multilayered material thermoformed into a multi-layer container; Col. 11, lines 9-11) interior food contact surface (an inner surface of the layer containing “hot fill”; Col. 12, line 5 [of] “cap”; Col. 11, line 49), and a TPC cover coating (APET in the outer layer but having low heat resistance;  Col. 12, lines 7-8) overmolded (forming multi-layers) to an exterior surface (the outer surface of “APET in the outer layer but having low heat resistance”;  Col. 12, lines 7-8) of said cover core  (the convexly external surface [of] “cap”; Col. 11, line 49 [of] The multilayered material thermoformed into a multi-layer container; Col. 11, lines 9-11);

whereby food (MPEP 215) in a heating chamber (the internal volume of “The multilayered material thermoformed into a multi-layer container”; Col. 11, lines 9-11) defined by the base and cover does not contact said TPC base coating or TPC cover coating.

o F is to provide a structural strength of a food container sustaining a cyclic thermal impact by repeatedly loading hot food in the container.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Middleton with Schmitz by replacing Middleton’s film 374 extending along the interior of the tray's sidewalls 378 without increased thermal resistance by Schmitz’ CPET multi-layer containers having high heat resistance as high as desired, such as 260o F in order to provide a structural strength of a food container sustaining a cyclic thermal impact by repeatedly loading hot food in the container resulting in the longevity of the food container and improved availability of the food container.

	The advantage of using Schmitz’ APET in the outer layer but having low heat resistance is to provide a structural strength of a food container sustaining ambient air temperature change.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Middleton with Schmitz by replacing Middleton’s side wall 378 exposed to the ambient air by Schmitz’ APET multi-layer having low heat resistance in order to provide a structural strength of a food container sustaining ambient air temperature change.

	Middleton discloses “a base rim” as mapped above and Schmitz discloses “a thermoplastic (TPC) base coating overmolded to an exterior surface of said base core” as mapped above, but Middleton in view of Schmitz is silent regarding

a thermoplastic copolyester (TPC) base coating overmolded to an exterior surface of said base core

a base core flange extending downward from the outer edge of said base rim; 

a cover core flange extending upward from the outer edge of said cover rim;

(P43:1-3),

a thermoplastic copolyester (TPC) (the thermoplastic copolyester composition; P43:1-2) base (the surface of “food containers; P43:26) coating (a coating, such as protective coatings; P43:22) overmolded (molded; P43:2) to an exterior surface (the inner bottom surface of “food containers; P43:26) of said base core (the bottom of “food containers; P43:26)

	The advantage of using Asthana’s thermoplastic copolyester (TPC) composition molded into useful articles such as heat resistant food containers is to make use of the known properties of the TPC such as moldable characteristics into useful articles, good strength, toughness, high gloss, and solvent resistance, utility in a wide range of applications (P2:1-7) and a coating, such as protective coatings.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Middleton in view of Schmitz with Asthana by applying Asthana’s thermoplastic copolyester (TPC) composition on Middleton’s a desired area of a plastic tray 332 in order to make use of the known properties of the TPC suiting a user specific application such as increasing heat-resistance, strength, toughness and solvent resistance as a food container.     

 	Middleton discloses “a base rim” as mapped above and Schmitz discloses “a thermoplastic (TPC) base coating overmolded to an exterior surface of said base core” as mapped above, but Middleton in view of Schmitz and Asthana is silent regarding

a base core flange extending downward from the outer edge of said base rim; 

a cover core flange extending upward from the outer edge of said cover rim;

	However Middleton-Fig.14 discloses, in the analogous field for “a cross-sectional view of another embodiment of a partially encapsulated tray flange” (Fig. 14

    PNG
    media_image3.png
    433
    449
    media_image3.png
    Greyscale
   
    PNG
    media_image4.png
    339
    368
    media_image4.png
    Greyscale
),
a base core flange (246; Fig. 14) extending downward (the tapered downward shape of “244”; Fig. 14) from the outer edge (244; Fig. 14) of said base rim (242; Fig. 14);	

	The advantage of using Middleton-Fig.14’s downward-bent outer edge of a flange is to increase the well-known moment of inertia of a structure to reduce the structural stress of a material resulting in increased structural stability.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Middleton in view of Schmitz and Asthana with Middleton-Fig.14 by replacing Middleton’s flat flange with Middleton-Fig.14’s downward-bent outer edge of a flange in order to increase the well-known moment of inertia of a structure to reduce the structural stress of a material resulting in increased structural stability.

	Middleton discloses “a cover core flange” as mapped above, but Middleton in view of Schmitz,  Asthana and Middleton-Fig.14 is silent regarding
a cover core flange extending upward from the outer edge of said cover rim

	However Vovan discloses, in the analogous field for “Double Ribbed Secure Container” (title, Fig. 20

    PNG
    media_image5.png
    420
    528
    media_image5.png
    Greyscale
  
    PNG
    media_image6.png
    790
    565
    media_image6.png
    Greyscale
).
a cover core flange (186; Fig. 20) extending upward (the upward end of “186”; Fig. 20) from the outer edge (the circumference of the bottom flat portion of the lid; Fig. 20) of said cover rim (the bottom flat portion of “186”; Fig. 20)

	The advantage of using Vovan’s upward-bent outer edge of a flange is to provide a hook/latch/lock functionality and increase the structural strength of the integrated parts.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Middleton in view of Schmitz, Asthana and Middleton-Fig.14 with Vovan by replacing Middleton’s downward-bent flange with Vovan’s upward-bent outer edge of a flange in order to provide a hook/latch/lock functionality and increase the structural strength of the integrated parts.

Regarding Claim 17, Middleton in view of Schmitz, Asthana and Vovan discloses 
said cover (Middleton: lid 336; C24:65-66, Figs. 29-30 [made of] a thermoformed plastic; C38:53) includes a peripheral groove (Middleton: the space to receive “polymer 364”; Fig. 30), and a sealing ring (Middleton: polymer 364; Fig. 30) is mounted in peripheral groove, said sealing ring contacting said base (Middleton: tray 332; C24:65-66, Figs. 29-30 [made of] plastic; C12:13) when said cover is resting upon said base.

Regarding Claim 18, Middleton in view of Schmitz, Asthana and Vovan discloses 
said base core (Schmitz: the bottom of “CPET multi-layer containers having high heat resistance as high as desired, such as 260o F”; Col. 11, lines 66 through Col. 12, line 1) and said cover core (Schmitz: the bottom surface of “cap”; Col. 11, line 49 [of] “CPET multi-layer containers”; Col. 11, lines 66 through Col. 12, line 1) each include two layers:

an inner layer (Schmitz: CPET multi-layer containers having high heat resistance as high as desired, such as 260o F; Col. 11, lines 66 through Col. 12, line 1) of said two layers being crystalline polyethylene terephthalate (Schmitz: a crystalline poly(ethylene terephthalate) CPET; Col. 11, lines 62-63 [of] The multilayered material thermoformed into a multi-layer container; Col. 11, lines 9-11) and forming said crystalized TRM (Schmitz: the material class of “a crystalline poly(ethylene terephthalate) CPET”; Col. 11, lines 62-63 [of] The multilayered material thermoformed into a multi-layer container; Col. 11, lines 9-11) interior food contact surface (Schmitz: an inner surface of the layer containing “hot fill”; Col. 12, line 5); and

an outer layer (Schmitz: APET in the outer layer but having low heat resistance;  Col. 12, lines 7-8) of said two layers (Schmitz: the inner and outer layers of “a multi-layer container”; Col. 11, lines 9-11) being amorphous polyethylene terephthalate (Schmitz: APET in the outer layer but having low heat resistance;  Col. 12, lines 7-8).

Regarding Claim 19, Middleton in view of Schmitz, Asthana and Vovan discloses 
including at least one locking clip (Vovan: a largely radially-outwardly projecting latch 186)  mounted to said cover (a cover or lid 14, Fig.1

    PNG
    media_image6.png
    790
    565
    media_image6.png
    Greyscale
  
    PNG
    media_image5.png
    420
    528
    media_image5.png
    Greyscale
), each said at least one locking clip having a latch portion (Vovan: the tip of “184”; Fig. 20) extending downward beyond said cover rim (Middleton: the bottom flat portion of “186”; Fig. 20), and is selectively engaged to said base (Vovan: 12; Fig. 20) for securing said cover (Vovan: 14; Fig. 20) to said base.

Regarding Claim 20, Middleton in view of Schmitz, Asthana and Vovan discloses 
each said at least one locking clip (Vovan: a largely radially-outwardly projecting latch 186; Fig. 20) further includes a mounting latch portion (Vovan: the tip of “a largely radially-outwardly projecting latch 186”; Fig. 20) within the periphery of said cover (Vovan: a cover or lid 14, Fig.1), and wherein said mounting latch portion is pivotally (186A; Fig. 20) connected to said cover.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Middleton (US 8,613,612) in view of Schmitz (US 9,340,316), Asthana (US 2013/0206636) and Vovan (US 2009/0120937) as applied to claim 20 above, and further in view of Sims (US 2016/0000245).

Regarding Claim 20, Middleton in view of Schmitz, Asthana and Vovan discloses 
said mounting latch portion (Vovan: the tip of “a largely radially-outwardly projecting latch 186”; Fig. 20) 

but Middleton in view of Schmitz, Asthana and Vovan is silent regarding
said mounting latch portion of said at least one locking clip includes a vent prong extending downwardly at a position radially outward of a pivot point of said at least one locking clip; said cover including a vent aperture extending therethough at a position just beneath the vent prong and sized to sealingly receive

However Sims discloses, in the technical field for “Lockable Beverage Container Closure” (title, Fig. 12

    PNG
    media_image7.png
    654
    537
    media_image7.png
    Greyscale
), 
said mounting latch portion (14, 13 and 16; Fig. 12) of said at least one locking clip  (a dual-locking mechanism; Para. 39, line 1, Fig. 12) includes a vent prong (a vent hole plug 114; Para. 38, lines 2-3, Fig. 12) extending downwardly (the downward shape of “a vent hole plug 114”; Para. 38, lines 2-3, Fig. 12) at (the radial distance of “a vent hole plug 114”; Para. 38, lines 2-3, Fig. 12 [from] the hinge mechanism 13; Fig. 13) outward of a pivot point (a hinge mechanism 13; Para. 36, line 2, Fig. 13) of said at least one locking clip; 
said cover (the lid cover; Para. 36, line 1, Fig. 12) including a vent aperture (a vent hole 66; Para. 34, lines 10-11, Fig. 12) extending therethough at a position (the position mating “a vent hole plug 114”; Para. 38, lines 2-3, Fig. 12) just beneath the vent prong and sized to sealingly receive the vent prong, whereby pivoting of said at least one locking clip in opposite directions will cause said vent prong to respectively enter or exit said vent aperture (“66” and “114” designed to do the functional limitations).

	The advantage of using Sims’ pair of a vent hole plug 114 and a vent hole 66 is to make an integrated lid integrating the prior art lids those are typically of one of three types of a solid unitary lid, a unitary construction including one or more unobstructed apertures in the lid and one or more apertures in the lid through which the liquid may exit the vessel and a means for selectively opening and closing the apertures.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Middleton in view of Schmitz, Asthana and Vovan with Sims by adding Sims’ pair of a vent hole plug 114 and a vent hole 66 to Middleton’s lid 336 in order to make an integrated lid integrating the prior art lids those are typically of one of three types of a solid unitary lid, a unitary construction including one or more unobstructed apertures in the lid and one or more apertures in the lid through which the liquid may exit the vessel and a means for selectively opening and closing the apertures because both Middleton and Sims has necessity to flow the liquid food with more controlled manner.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gillespie (US-20170158404), Torradas (US-20170136747), Kendig (US-20060014022).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/IBRAHIME A ABRAHAM/             Supervisory Patent Examiner, Art Unit 3761